PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/853,454
Filing Date: 20 Apr 2020
Appellant(s): Chen et al.



__________________
Nancy R. Simon (Reg. No. 36,930)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 6, 9, 11-13, 16, and 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruth et al. (US 7,630,533), herein Ruth, in view of Wiemker et al. (US 2014/0219534, with a 7 September 2011 critical reference date under pre-AIA  35 U.S.C. 102(e)), herein Wiemker, Gines et al. (US 2005/0047636), herein Gines, Kreeger et al. (US 2011/0110576), herein Kreeger, and Hamada et al. (US 2012/0148151), herein Hamada.

(2) Response to Argument
Appellants present arguments against the rejections, beginning on p. 9 of the Appeal Brief, organized under a set of subheadings. The Examiner organizes the responses to the arguments below according to the presented corresponding argument subheadings.

Under section “A. Claims 8, 13, and 15 are Entitled to the Benefit of the Earlier Filing Date Under 35 U.S.C. § 120”, the Appellants present arguments contending that the subject matter of independent 

Under section “B. Dependent claim 2 complies with written description requirement”, Appellants present arguments towards the rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner respectfully disagrees and elaborates on the rationale in rejecting claim 2 under 35 U.S.C. 112 (pre-AIA ), first paragraph. 

Under section “C. Dependent claim 3 complies with written description requirement”, Appellants present arguments towards the rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner respectfully disagrees and elaborates on the rationale in rejecting claim 2 under 35 U.S.C. 112 (pre-AIA ), first paragraph, and notes that claim 3 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon claim 2 and incorporating subject matter regarded as failing to comply with the written description requirement. 

Under section “D. Independent claims 1 and 13 patentable over cited prior art”, Appellants present arguments towards the rejections of claims 1 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruth in view of Wiemker, Gines, Kreeger, and Hamada. The Examiner respectfully disagrees and elaborates on the rationale in applying the cited prior art teachings with respect to the 

Under section “E. Independent claim 24 patentable over cited prior art” Appellants present arguments towards the rejections of claims 1 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruth in view of Wiemker, Gines, Kreeger, and Hamada. The Examiner respectfully disagrees and elaborates on the rationale in applying the cited prior art teachings with respect to the broadest reasonable interpretations of the claimed subject matter.

Under section “F. Remaining Claims”, Appellants indicates that the remaining claims depend from independent claims 1, 13, or 24 and are allowable insofar as the claims depend from patentably distinct base claims. The Examiner respectfully disagrees and refers to the discussion towards the rejection of the independent claims.

A. Claims 8, 13, and 15 are Entitled to the Benefit of the Earlier Filing Date Under 35 U.S.C. § 120
	Beginning on p. 9 of the Appeal Brief, Appellants contend that the subject matter previously presented in claims 8, 13, and 15, “wherein the contour line comprises a color, and wherein modifying the visual indicia comprises changing a hue of the color” is supported by the written description of the prior ‘696 Application. 
	Appellants further contend that by not rejecting claims 8, 13, and 15 under 35 US.C. 112(a), the Examiner concedes that the inventors had possession of the subject matter in claims 8, 13, and 15 at the time the ‘696 Application was filed.  	
	35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163 I.
A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002). See MPEP 2163 I. 
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. See MPEP 2163 I. B. 
If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) 
	Examiner notes that claims 8, 13, and 15 were not rejected under 35 U.S.C. 112(a) / (pre-AIA ) 35 U.S.C. 112, first paragraph, as claims 8, 13, and 15 were understood to be originally presented claims of the instant application (i.e. U.S. App. No. 16/853454), and thus would have adequate written description as of the time of filing of the instant application (i.e. U.S. App. No. 16/853454). However, the originally presented subject matter of claims 8, 13, and 15 were not expressly described in the originally presented written description of the prior ‘696 Application. Thus, the Examiner had denied the full benefit of the filing date of previously filed ‘696 Application.

	In regard to Appellant’s remarks towards the independent claim 13 subject matter of a “the workstation comprising: … a  memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, perform a method”, the Examiner had previously indicated that recited claim features of a “workstation comprising a memory coupled to at least one processor” is supported and receives the priority benefit of the prior-filed ‘696 Application, and the specific implementation of “the memory comprising computer executable instructions that, when executed by the at least one processor, performs [the disclosed method]” is not supported by the disclosure of prior-filed ‘696 Application and does not receive the benefit of the earlier filing date of the prior-filed ‘696 Application (see Final Office action, p. 5-7).
	Appellant provides remarks regarding the disclosure of the ‘696 Application that a person of ordinary skill in the art would understand that some form of memory is coupled to a processor as disclosed by the ‘696 Application, and that ‘696 Application describes a processor such as the tomosynthesis processor 114 in Fig. 1, processing tomosynthesis projection images according to one or 
Upon review of Appellant’s provided remarks, Appellant’s remarks are found convincing, as the ‘696 Application discloses the use of a processor to perform a tomosynthesis reconstruction algorithm and that a person of ordinary skill in the art would understand that some form of memory is necessarily coupled to a processor for the operation of the processor, and that the processor would require some form of computer executable instruction to perform the tomosynthesis reconstruction algorithm. 
As such the recited claim 13 features of a “workstation comprising a memory coupled to at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, perform [the disclosed method]” is supported and receives the priority benefit of the prior-filed ‘696 Application.

	In regards to the subject matter of cancelled claims 8 and 15, now incorporated into claims 1 and 13, of “the contour line comprises a color, and wherein modifying the visual indicia comprises changing a hue of the color”, the Examiner had previously indicated the recited claim features of “a visual indicia comprising a contour line” and “the contour line comprises a color” is supported and receives the priority benefit of the prior-filed ‘696 Application, whereas “modifying a hue of the color of the contour line” is not supported by the disclosure of prior-filed ‘696 Application and does not receive the benefit of the earlier filing date of the prior-filed ‘696 Application (see Final Office action, p. 3-5).
	Appellant provides remarks regarding that the Examiner has acknowledged that a contour line, as understood by one skilled in the art, would implicitly comprise some form of color, (see Final Office action, p. 3-4, and Appeal Brief, p. 14) and that the ‘696 Application includes a teaching that the hue of a color may be changed and a person of ordinary skill in the art would understand that a contour line that includes such a color could be changed as well (see Appeal Brief, p. 14).
the visual indicia may be a color, wherein modifying the visual indicia comprises changing a hue of the color”, Appellant’s remarks are convincing, as the claim features of “contour line comprises a color” and ”wherein modifying the visual indicia comprises changing a hue of the color of the contour line” may be interpreted to being drawn towards the visual indicia being a color, wherein modifying the visual indicia comprises changing a hue of the color. 
As such the recited claim 1 and 13 features of a “the contour line comprises a color, and wherein modifying the visual indicia comprises changing a hue of the color” is supported and receives the priority benefit of the prior-filed ‘696 Application.

Examiner notes that Appellant’s remarks that “a person of ordinary skill in the art would recognize that visual indicia can be other types of features and can be combinations of the example visual indicia discussed in the ‘696 Application” and that “[T]he specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation” (see Appeal Brief, p. 14-15), are directed towards the originally filed specification satisfying the enablement requirement of 35 U.S.C. 112(a) / pre-AIA  35 U.S.C. 112, first paragraph, where the specification describes the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. See MPEP 2164 and MPEP 2164.02. The enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991). An additional limitation to a claim may lack descriptive support in the disclosure as originally filed does not necessarily mean that the limitation is also not enabled. See MPEP 2164. 

	Prior Art References Remain Applicable under 35 U.S.C. 103 in view of the Benefit of the Earlier Filing Date Under 35 U.S.C. § 120
	Examiner further notes that in the rejections of claims 1-3, 6, 9, 11-13, 16, and 18-28 under pre-AIA  35 U.S.C. 103(a), the relied upon references have critical reference dates which are prior to the priority date of the previously filed ‘696 Application of 15 March 2013. 
Ruth (US 7,630,533) has a publication date of 8 December 2009. Wiemker (US 2014/0219534) has a critical reference date under pre-AIA  35 U.S.C. 102(e) of 7 September 2011. Gines (US 2005/0047636) has a publication date of 3 March 2005. Kreeger (US 2011/0110576) has a publication date of 12 May 2011. Hamada (US 2012/0148151) has a publication date of 14 June 2012. 
Thus, the cited references in the rejection of claims 1-3, 6, 9, 11-13, 16, and 18-28 under pre-AIA  35 U.S.C. 103(a) would continue to be applicable as prior art references if the instant application receives the full benefit of the filing date of previously filed ‘696 Application. 

B. Dependent claim 2 complies with written description requirement
	Beginning on p. 15 of the Appeal Brief, Appellants contend that the limitations of claim 2, “wherein the visual indicia further comprises a geometric shape, and wherein modifying the visual indicia comprises changing a size of the geometric shape”, complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The Examiner respectfully disagrees.
	As noted above, 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). See MPEP 2163 I. 
If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate. See MPEP 2163.02.
Additionally, the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston. See MPEP 2163.05 II.

Claim 2 is rejected under 35 U.S.C. 112(a) / 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as amended claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (see Final Office action, p. 11-12).
further comprises a geometric shape, and wherein modifying the visual indicia comprises changing a size of the geometric shape” (emphasis added). Current claim 1, which claim 2 depends upon, has been amended (see claims filed 26 Feb. 2021) to recite, “a visual indicia comprising a contour line in at least one image of the series of images” and “wherein the visual indicia is modified in respective other images that are displayed by modifying a hue of the color of the contour line”. 
Thus, amended claim 2, which incorporates the subject matter of claim 1, recites claim subject matter which are drawn towards an embodiment where the visual indicia comprise both a contour line and a separate geometric shape, and where modifying the visual indicia comprises modifying a hue of the color of the contour line and changing a size of the geometric shape. 
The originally filed disclosure describes at paragraph [0014], “The visual indicia may be a geometric shape, wherein modifying the visual indicia comprises changing a size of the geometric shape according to a relative focus measure of the user selected or indicated object or region of interest in a currently displayed image. Alternatively, the visual indicia may be a color, wherein modifying the visual indicia comprises changing a hue of the color according to a relative focus measure of the user selected or indicated object or region of interest in a currently displayed image.” (emphasis added). 
The originally filed disclosure provides support that the visual indicia may be a geometric shape, wherein modifying the visual indicia comprises changing a size of the geometric shape, or alternatively, the visual indicia may be a color, wherein modifying the visual indicia comprises changing a hue of the color. The originally filed disclosure does not provide adequate written description support for an embodiment of the visual indicia comprising a contour line and further comprising a geometrical shape and that modifying the visual indicia comprises modifying a hue of the color of the contour line and changing a size of the geometric shape. 


Examiner notes that claim 2 had previously been presented (see claims filed 24 July 2020) to recite, “wherein the visual indicia comprises a geometric shape, and wherein modifying the visual indicia comprises changing a size of the geometric shape”. Claim 1, which claim 2 depends upon, had previously  been presented (see claims filed 24 July 2020) to recite, “highlighting the region of interest with a visual indicia in at least one image of the series of images” and “wherein the visual indicia is modified in the successively displayed images based on respective focus measures of the region of interest in the respective image being displayed”. The subject matter of previously presented claim 2 (claims filed 24 July 2020), which incorporates the subject matter of claim 1, are drawn towards an embodiment where the visual indicia comprises a geometric shape, and where modifying the visual indicia comprises changing a size of the geometric shape. Such an embodiment has adequate written description support by the originally filed disclosure as described in paragraph [0014] of the originally filed disclosure.

Appellants further contend that “a person of ordinary skill in the art would recognize that visual indicia can be combinations of the example visual indicia discussed in the ‘696 Application” (see Appeal Brief, p. 16). 
Examiner notes that Appellant’s argument is directed towards the originally filed specification satisfying the enablement requirement of 35 U.S.C. 112(a) / pre-AIA  35 U.S.C. 112, first paragraph, where the specification describes the invention in such terms that one skilled in the art can make and Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991). See MPEP 2164. 
	While the originally filed specification may enable a person of ordinary skill in the art to recognize that visual indicia can be combinations of the example visual indicia, Appellants have not demonstrated that the embodiment of the invention recited in claim 2, i.e. the visual indicia comprising a contour line and further comprising a geometrical shape and wherein modifying the visual indicia comprises modifying a hue of the color of the contour line and changing a size of the geometric shape, is supported in the originally filed specification through express, implicit, or inherent disclosure.
	The originally filed specification paragraph [0014] describes that the visual indicia may be a geometric shape, wherein modifying the visual indicia comprises changing a size of the geometric shape, or alternatively the visual indicia may be a color, wherein modifying the visual indicia comprises changing a hue of the color; and thus do not expressly, implicitly, or inherently disclose a combination of the exemplified visual indicia, as they are disclosed as alternatives. 
	As such, claim 2 recites subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and thus fail to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.



C. Dependent claim 3 complies with written description requirement
Beginning on p. 16 of the Appeal Brief, Appellants contend that the limitations of claim 3 complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 3 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (see Final Office action, p. 11-12). 
As claim 3 is dependent upon claim 2, claim 3 incorporates the claim 2 subject matter, “wherein the visual indicia further comprises a geometric shape, and wherein modifying the visual indicia comprises changing a size of the geometric shape”, which, as noted in above comments in regards to the rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As claim 3 incorporates subject matter of claim 2, which fails to comply with the written description requirement, claim 3 also fails to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

D. Independent claims 1 and 13 patentable over cited prior art
Beginning on p. 17 of the Appeal Brief, Appellants contend that the Examiner fails to establish prima facie case of obviousness for independent claims 1 and 13 by failing to demonstrate that the combined teachings of Ruth, Wiemker, Gines, Kreeger, and Hamada teaches each and every claim feature, the Examiner respectfully disagrees. 
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). See MPEP 2142. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness. See MPEP 2143.
Examiner further notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 1 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruth in view of Wiemker, Gines, Kreeger, and Hamada (See Final Office action, p. 13-18, and 20-21).
In regards to claim element noted by Appellant, i.e. “the visual indicia is modified in the respective other images that are displayed by modifying a hue of the color of the contour line based on respective focus measures of the region of interest in the respective other images being displayed, the respective focus measures comprising respective single values calculated for the region of interest in the respective other images”, the combined teachings of Ruth, Wiemker, Gines, Kreeger, and Hamada are relied upon to suggest the broadest reasonable interpretation of the noted claim limitations.
Ruth is relied upon to teach method for determining and displaying image slices with the best (see Ruth col. 13, ln. 23-35), that the process can attempt to identify and display for the user the slices in which that feature can be seen well, e.g., the feature is in best focus, and the process may similarly display the possibly pertinent slices, or may display only those that meet a threshold of relevance, e.g., based on a calculation of their degree of relevance to the feature to which the user pointed (see Ruth col. 14, ln. 35-57), and that the projected calcification pixels can be enhanced by increasing their brightness and/or size (see Ruth col. 9, ln. 15-40). See Final Office action, p. 14.
Wiemker teaches a known technique of establishing a segmentation boundary around a user selected segmentation seed point and displaying a determined best image slice as a fade in from the current shown slice to the determined best slice (see Wiemker [0034], [0044]-[0050], and [0052]-[0054]).
Gines teaches a known technique of calculating sharpness of an image and determining image layers with the best focus as an image layer with maximum sharpness (see Gines [0078]-[0083] and [0128]).
Kreeger teaches a known technique of highlighting detected features by drawing an outline around the feature, where an outline is understood to teach a broadest reasonable interpretation of the claimed “contour line”, and that the outline comprises a color used to indicate a boundary of the detected features (see Kreeger Fig. 9 and [0072]).
Hamada teaches a known technique of where the boundary area of detected foreground area has a color for a user to view and recognize a classification, and that the boundary area color is changeable (see Hamada [0205]-[0206]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to apply Wiemker’s technique of establishing a segmentation boundary based on a user selected segmentation 
One of ordinary skill in the art would have recognized from the combined teachings of Ruth, Wiemker, Gines, Kreeger, and Hamada would result in establishing a segmentation boundary around a selected feature to improve user’s view of the region of interest, determining image slices with the best focus, where image slices with the best focus are determined based on the image layer containing the pointed image feature with the calculated maximum sharpness, and displaying the best image slice layer as a fade-in to effect a gradual transition from the currently shown image slice to the best image slice of the highlighted feature, where an outline is used to highlight the feature, e.g. calcifications, and that the outline highlighting detected features may be displayed with a color that is changeable during the fade-in transition effect. 
These modifications are rationalized as applications of known techniques to a known method ready for improvement to yield predictable results, which is an exemplary rationale identified by the Supreme Court in KSR. See MPEP 2143.

Additionally, Appellants further contend that the combined references of Ruth, Wiemker, Gines, Kreeger and Hamada fail to teach or suggest all limitations in independent claim 1 and 13, notably that 
As noted above, Ruth, Wiemker, Gines, and Kreeger are relied upon to teach a method for determining image slices in which a desired feature is in best focus, where detected feature or calcification pixel regions are highlighted by establishing a segmentation boundary around a selected feature, determining image slices with the best focus, where image slices with the best focus are determined based on the image layer containing the pointed image feature with the calculated maximum sharpness, and displaying the best image slice layer as a fade-in to effect a gradual transition from the currently shown image slice to the best image slice of the highlighted feature.
Hamada is relied upon to teach in a related and pertinent apparatus and method for displaying a boundary area of a detected foreground object, where the boundary area is displayed with a color for a user to view and recognize a classification (see Hamada [0205]), and that the boundary area colors can be changed accordingly (see Hamada [0206]). 
The combined teachings of Ruth, Wiemker, Gines, Kreeger, and Hamada would suggest to one of ordinary skill in the art that the outline highlighting detected features may be displayed with a color, and that during the fade-in transition effect, the color of the outline is changed accordingly. As, the fade-in transition is determined based on the determining the image layer with the calculated maximum sharpness, the corresponding changing of the color of the outline for the fade-in transition effect to display the best image slice layer with the highlighted feature is also based on the calculated maximum sharpness of the determined best image slice layer. 

Based on the details provided above, it is respectfully submitted that the rejection be maintained.

E. Independent claim 24 patentable over cited prior art
Beginning on p. 19 of the Appeal Brief, Appellants contend that the combined teachings of Ruth, Wiemker, Gines, Kreeger, and Hamada fail to teach “wherein the visual indicia is modified in the respective other images that are displayed by changing a size of the geometric shape based on respective focus measures of the region of interest in the respective other images being displayed, the respective focus measures comprising respective single values calculated for the region of interest in the respective other images”. The Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruth in view of Wiemker, Gines, and Kreeger, where the rationale to combine the teachings of Ruth, Wiemker, Gines, and Kreeger are similar to the rationale to combine Ruth, Wiemker, Gines, and Kreeger in the rejection of claim 1. See Final Office action, p. 22-25.
In regards to claim limitations noted by Appellant, “wherein the visual indicia is modified in the respective other images that are displayed by changing a size of the geometric shape based on respective focus measures of the region of interest in the respective other images being displayed, the respective focus measures comprising respective single values calculated for the region of interest in the respective other images”, the combined teachings of Ruth, Wiemker, Gines, and Kreeger are relied upon to suggest the broadest reasonable interpretation of the noted claim limitations.
Ruth is relied upon to teach method for determining and displaying image slices with the best focus, that highlighted calcifications are seen as white dots (see Ruth col. 5, ln. 65 – col. 6, ln. 10), and that alternative methods for identifying calcifications include use of other marks, lines, and/or color or intensity changes on the image in the vicinity of the calcifications (see Ruth col. 6, ln. 35-43; and see Ruth col. 13, ln. 15-35). Ruth additionally teaches that as the user scrolls through the breast slice images, the sudden change in brightness in scrolling from one displayed slice image to the next can help the user identify calcification pixels (see Ruth col. 13, ln. 23-35), where the process can attempt to identify and display for the user the slices in which that feature can be seen well, e.g., the feature is in best focus, and the process may similarly display the possibly pertinent slices, or may display only those that meet a threshold of relevance, e.g., based on a calculation of their degree of relevance to the feature to which the user pointed (see Ruth col. 14, ln. 35-57). 
Ruth further teaches that projected calcification pixels can be enhanced by increasing their brightness and/or size (see Ruth col. 9, ln. 15-40). Notably, Ruth col. 9, ln. 36-40 recites, “Selectively enhance calcifications in images 12, by increasing their brightness and/or size, comparable to the enhancement of the scout image 10 described in step 11 above”. Step 10 and 11 is described at Ruth col. 9, ln. 17-35, which recites, “10. Project the final set of calc pixels onto an image plane that is orthogonal to the planes of the Tr images to thereby form a scout image such as image 10 in FIG. 1. If desired, enhance the projected calc pixels so that they would stand out better in image 10. For example, increase the pixel values of the calc pixels in the final set to a higher value so that they appear as brighter spots in the scout image and/or increase the sizes of spots in the scout image that represent determined calcifications by setting to a higher or highest pixel value the pixels that are within a specified distance from a calc pixel that is in the final set.” and “11. Provide user interface and interaction between arrows in the scout images 10 and Tr images 12 for display as in FIG. 1, for example by including in display unit 122 appropriate user interface devices such as a mouse or other pointer to enable the user to click on selected arrows in image 10 and to make the system respond to the clicks as described above”. Thus, Ruth describes selectively enhancing calcifications in tomosynthesis reconstructed images (Tr) by increasing the size of spots that represent determined calcifications, comparable to respective enhancement in scout images in response to a user interaction with a user interface. 
Wiemker teaches a known technique of establishing goodness of segmentation values for each segmentation of medically relevant structure or region of interest in the respective slices, the slice with the best goodness of segmentation value is registered as the best slice, and the best slice is then faded in for display to effect a gradual transition from the currently shown slice to the best slice (see Wiemker [0034] and [0052]-[0054]). 
	Gines is relied upon to teach a known technique in performing auto-focused tomosynthesis, an image layer with the maximum sharpness value is identified, which the standard deviation of combined horizontal and vertical gradients of the images serves as a measure of sharpness, where the combined teachings would suggest determining image slices with the best focus based on the image layer containing the pointed image feature with the maximum sharpness (see Gines [0078]-[0083] and [0128]).
Kreeger is relied upon to teach a known technique of highlighting detected features, where detected features or calcifications are highlighted by drawing an outline around the detected feature (see Kreeger Fig. 9 and [0072]). 
At the time of invention, one of ordinary skill in the art would have found it obvious to apply Wiemker’s technique of establishing a segmentation boundary based on a user selected segmentation seed point for a region of interest and display a determined best slice as a fade in to effect a gradual transition from a current shown slice to the best slice to the method of Ruth to determine and display image slices with the best focus. One of ordinary skill in the art would have found it obvious to apply Gines technique of calculating sharpness to Ruth and Wiemker’s method to determine the image slices with the best focus. One of ordinary skill in the art would have found it obvious to apply Kreeger’s technique of highlighting detected features or calcifications using an outline to Ruth, Wiemker, and Gines’s method for highlighting the calcifications using an outline. 
One of ordinary skill in the art would have recognized from the combined teachings of Ruth, Wiemker, Gines, and Kreeger would result in establishing a segmentation boundary around a selected feature to improve user’s view of the region of interest, determining image slices with the best focus, where image slices with the best focus are determined based on the image layer containing the pointed image feature with the calculated maximum sharpness value, and displaying the best image slice layer as a fade-in to effect a gradual transition from the currently shown image slice to the best image slice of the highlighted feature, where an outline is used to highlight the feature, e.g. calcifications, and that the size of the outline highlighting detected features may be changed during the fade-in transition effect to emphasize and help the user to identify calcification pixels. 
KSR. See MPEP 2143. 
The combined teachings of Ruth, Wiemker, Gines, and Kreeger would thus suggest to one of ordinary skill in the art that the outline highlighting detected features may be displayed with an outline, and that during the fade-in transition effect, the size of the outline is changed to emphasize the highlighted feature to the user. As, the fade-in transition is determined based on the determining the image layer with the calculated maximum sharpness, the corresponding changing of the size of the outline for the fade-in transition effect to emphasize the highlighted feature in displaying the best image slice layer is also based on the calculated maximum sharpness of the determined best image slice layer. 
Thus, the combined teachings of Ruth, Wiemker, Gines, and Kreeger suggest the broadest reasonable interpretation for the claim features of “wherein the visual indicia is modified in the respective other images that are displayed by changing a size of the geometric shape based on respective focus measures of the region of interest in the respective other images being displayed, the respective focus measures comprising respective single values calculated for the region of interest in the respective other images”.

Additionally, Appellants further contend that Gines’s measure of sharpness is not the same as the claimed focus measures (see Appeal Brief, p. 21-22). The Examiner respectfully disagrees.
Ruth teaches to identify and display for the user the slices in which that feature can be seen well, e.g., the feature is in best focus, and the process may similarly display the possibly pertinent slices, or may display only those that meet a threshold of relevance, e.g., based on a calculation of their degree of relevance to the feature to which the user pointed (see Ruth col. 14, ln. 35-57)
(see Gines [0078]-[0083] and [0128]). 
As Ruth teaches to identify and display for the user the slices in which that the feature is in best focus, and that the measure of sharpness taught by Gines is computed for all the layers to identify the layer with the maximum sharpness value, the combined teachings of Ruth, Wiemker, Gines, and Kreeger, notably Ruth and Gines, would suggest to one of ordinary skill in the art that the computed sharpness values are for regions of the detected feature for all image slice layers. 
Thus, the sharpness values suggested by the combined teachings of Ruth, Wiemker, Gines, and Kreeger provides a teaching for the broadest reasonable interpretation of “the respective focus measure comprising respective single values calculated for the region of interest in the respective other images”. 

Appellants further remark that the focus measure may be computed based upon a sharpness of detected edges of the object or region of interest, a contrast of the object or region of interest, or a ratio between a measured magnitude of one or more high frequency components and a measured magnitude of one or more low frequency components. Examiner notes that such features are not recited in independent claim 24 nor required in the scope of claim 24. Dependent claim 25 is noted to require that the respective focus measure are computed based upon one or more of a sharpness of detected edges of the object or region of interest, a contrast of the object or region of interest, or a ratio between a measured magnitude of one or more high frequency components and a measured magnitude of one or more low frequency components, which the sharpness values for the regions of the features suggested by Ruth, Wiemker, Gines, and Kreeger would provide a teaching for the broadest reasonable interpretation of “a sharpness of detected edges of the object or region of interest”. 


F. Remaining Claims
In response to Appellant’s argument that dependent claims 2, 3, 6, 9, 11, 12, 16, 18-23, and 25-28 are patentable over the combination of Ruth, Wiemker, Gines, Kreeger, and Hamada, as being dependent upon independent claims 1, 13, or 24 and are allowable as the claims depend from patentably distinct base claims, the Examiner respectfully disagrees. The Examiner refers to the above corresponding discussion towards claims 1, 13, and 24 in view of the combined teachings of Ruth, Wiemker, Gines, Kreeger, and Hamada.

In conclusion, all arguments and traversals related to improper rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and pre-AIA  35 U.S.C. 103(a) as presented by the Appellants have been addressed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        
Conferees:
/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.